I think that the arraignment was complete on Monday, November 8th, after defendant had entered his plea of "not guilty." His answer to the question, "Are you ready to come to trial?" was an independent matter, and no part of the arraignment. In 16 C.J., 386, it is said:
"* * * The arraignment consisting of three parts: (1) Calling the defendant by name and commanding him to hold up his hand that his identification may be certain; (2) reading to him the indictment; and (3) taking his plea."
Under the case of State v. Winningham, 10 Rich., 267, the defendant's demand for a copy of the indictment should then, "at the latest," have been made. It was not then made, and the objection under Exception 2 cannot be sustained.
The ruling in State v. Briggs, 1 Brev., 8, that the day of the demand must be included in the computation of the three days, is contrary to my conception of the general rule that the first day must be excluded. I reserve my opinion upon the question whether the defendant is not entitled under Section 69 of the Criminal Code of Procedure, to full three days between the day of arraignment and the day of trial.
Upon the other points decided, I concur in the opinion of the Chief Justice.
MESSRS. JUSTICES BLEASE and STABLER concur.